Case: 13-10483      Document: 00512539365         Page: 1    Date Filed: 02/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-10483                               FILED
                                  Summary Calendar                      February 20, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

TAYLOR MICHAEL MENDEZ,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-226-1


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Taylor Michael Mendez challenges his within-Guidelines sentence,
imposed following his guilty-plea conviction on one count of conspiracy to
possess with intent to distribute 100 grams or more of heroin. Mendez was
sentenced, inter alia, to 180-months’ imprisonment. The district court rejected
Mendez’ request for his sentence to be concurrent with two state convictions
that were included as relevant conduct in the instant offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10483     Document: 00512539365      Page: 2   Date Filed: 02/20/2014


                                  No. 13-10483

      Mendez contends: his sentence is substantively unreasonable, including,
because of the court’s failing to provide sufficient reasons for its length and its
being consecutive to the state convictions.          Although post-Booker, the
Sentencing Guidelines are advisory only, and a properly preserved objection to
an ultimate sentence is reviewed for reasonableness under an abuse-of-
discretion standard, the district court must still properly calculate the
Guideline-sentencing range for use in deciding on the sentence to impose. Gall
v. United States, 552 U.S. 38, 51 (2007). In that respect, for issues preserved
in district court, its application of the Guidelines is reviewed de novo; its
factual findings, only for clear error. E.g., United States v. Cisneros-Gutierrez,
517 F.3d 751, 764 (5th Cir. 2008); United States v. Villegas, 404 F.3d 355, 359
(5th Cir. 2005). Mendez expressly does not claim procedural error. Again, he
maintains only that the sentence is substantively unreasonable.
      The sentence, including its being consecutive, is in accord with proper
rules and Guidelines calculations; therefore, it is presumed reasonable. See
United States v. Candia, 454 F.3d 468, 474 (5th Cir. 2006). To rebut this
presumption, Mendez must show “the sentence does not account for a factor
that should [have] receive[d] significant weight, . . . gives significant weight to
an irrelevant or improper factor, or . . . represents a clear error of judgment in
balancing sentencing factors”. United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).
      The district court gave sufficient explanation for the sentence.         See
United States v. Mondragon-Santiago, 564 F.3d 357, 362 (5th Cir. 2009)
(noting within-Guidelines sentences require little explanation).          Mendez
essentially asks this court to substitute his assessment of the sentencing




                                        2
    Case: 13-10483    Document: 00512539365     Page: 3   Date Filed: 02/20/2014


                                 No. 13-10483

factors for the district court’s well-reasoned assessment; this would be directly
contrary to the deferential review dictated by Gall. See 552 U.S. at 46.
      AFFIRMED.




                                       3